Citation Nr: 1223162	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  12-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a June 10, 2004 Board of Veterans' Appeals (Board) decision, which denied a claim for service connection for the cause of the Veteran's death, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

[The issue of whether new and material evidence has been presented to reopen the claim of service connection for the cause of the Veteran's death is the subject of a separate decision.]

REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The moving party is the widow of a Veteran who served in the Philippine Commonwealth Army from December 1941 to January 1943 and from August 1945 to March 1946.  He was a prisoner of war (POW) from May 29, 1942 to January 25, 1943.  He died in May 1980. 

This matter is before the Board on a March 2010 motion challenging the Board's June 2004 decision that denied a claim for service connection for the cause of the Veteran's death. 

The Board notes that the issue of whether CUE was committed in the October 2002 rating decision was adjudicated by the RO in conjunction with the issue of whether CUE was committed in the June 2004 decision.  See July 2010 rating decision.  The October 2002 rating decision, however, was subsumed by the June 2004 Board decision.  See 38 C.F.R. § 20.1104.  As such, the issue of whether CUE was committed in the October 2002 rating decision is not before the Board for appellate review, despite the fact that appellant perfected an appeal of the July 2010 rating decision.  

Appellant requested a Board hearing in her March 2011 VA Form 9 but subsequently withdrew that request.  See September 2011 waiver reply form.  The Board will proceed accordingly.  See 38 C.F.R. § 20.704 (e).  

Appellant submitted additional argument, to which medical evidence and a loyalty status board document were attached.  These documents were received at the Board in June 2012, after the appeal had been certified.  See VA Form 8.  Review of these documents reveals that the argument is cumulative of arguments already raised in the record, that the medical record is duplicative of evidence already in the claims folder, and that the loyalty status board document is not pertinent to the issue on appeal.  For these reasons, the evidence need not be remanded to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The moving party failed to adequately set forth the alleged CUE, or errors, of fact or law in the June 2004 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. 


CONCLUSION OF LAW

As the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

There has been no change in the law since the Board's June 2004 decision in terms of how to establish Dependency and Indemnity Compensation (DIC).  DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The Board's June 2004 decision denied service connection for the cause of the Veteran's death.  In pertinent part, the Board noted that Appellant had generally asserted that because the Veteran was a POW, his health was affected in some way to cause or contribute substantially or materially to cause his death.  It also reported that the Veteran died in May 1980 at the age of 57 and that his certificate of death listed the immediate cause of death as sepsis that was due to pneumonia, and listed pulmonary tuberculosis and periampullary carcinoma as conditions significantly contributing to the death, but not related to the disease or condition causing death (sepsis due to pneumonia).  The Board noted that the application of 38 C.F.R. §§ 3.307 and 3.309 did not apply because pneumonia was not a chronic disease subject to presumptive service connection and that 38 C.F.R. § 3.309(c) did not apply because the diseases specific to former POWs do not include pneumonia, pulmonary tuberculosis, or periampullary carcinoma.  

The Board determined that the evidence of record was against the claim as the Veteran's service treatment and personnel records reflected no complaints, clinical findings, or diagnosis of lung disease, to include pneumonia, pulmonary tuberculosis, or ampullary carcinoma; a January 1946 service separation examination showed no pulmonary abnormalities and a chest x-ray indicated normal findings; the Veteran was not service-connected for any disability at the time of his death; the evidence did not show that the Veteran had been diagnosed with any chronic disease within the presumptive period following separation from service; there was no competent medical evidence of a nexus between the Veteran's terminal pneumonia, pulmonary tuberculosis, or cancer and any injury or disease during active service; there was no evidence of a pulmonary injury or disease during the Veteran's active service to which a medical opinion could relate the Veteran's terminal pneumonia, pulmonary tuberculosis, or cancer; and because although appellant was competent to testify as to any symptoms she observed the Veteran experience at any time, she did not possess the medical training and expertise necessary to render a medical opinion such that her assertion that the Veteran's terminal sepsis, pneumonia, pulmonary tuberculosis, or periampullary carcinoma was related to his active service did not constitute medical evidence of a nexus between the cause of the Veteran's death and any injury or disease during service.  

Appellant appears to be alleging that CUE was committed in the Board's June 2004 decision because the Board failed in its duty to assist by not obtaining a medical nexus opinion as to whether the cause of death was related to active service, particularly as a result of his POW status, and because the Board failed to consider 38 C.F.R. §§ 3.307 and 3.309, the provisions related to establishing service connection on a presumptive basis, to include the provisions related to chronic, tropical and POW-related disease.  See statements in support of claim dated March 2010, February 2011 and June 2012; March 2011 VA Form 9.  

Appellant also asserts that the Veteran's cause of death, diagnosed in a March 2010 medical certification, was presumptively related to service as tropical or POW-related diseases, that they contributed to his death, and that the Board failed to consider the value under 38 C.F.R. § 3.303(b), because the Veteran's chronic diseases, which manifested as a POW, are clearly attributable to intercurrent causes to cause of death.  See March 2010 statement in support of claim.  

The Board has carefully reviewed the moving party's CUE motion and finds that it contains no more than general assertions of CUE with respect to the Board's decision of June 10, 2004. 

To the extent the moving party contends that the Board failed in its duty to assist by not obtaining a medical nexus opinion as to whether the cause of death was related to active service, particularly as a result of his POW status, this assertion has been specifically precluded as a basis for CUE in Rule 1403(d)(3).

To the extent the moving party contends that the Board did not consider 38 C.F.R. §§ 3.303, 3.307 and 3.309, this assertion is incorrect.  The Board clearly and specifically determined that the presumptions of service connection found at 38 C.F.R. §§ 3.307 and 3.309 did not apply because although tuberculosis is a chronic disability for which service connection can be established on a presumptive basis, there was no evidence that the Veteran's pulmonary tuberculosis became manifest within the presumptive period (one year) following his separation from service but, rather, was first diagnosed in 1979.  The Board also clearly noted that the other disabilities listed on the Veteran's death certificate, to include pneumonia, and periampullary carcinoma, were not disabilities that were subject to presumptive service connection as chronic diseases.  The Board also discussed how none of the disabilities listed on the Veteran's death certificate, to include pneumonia, pulmonary tuberculosis, and periampullary carcinoma, were disabilities subject to presumptive service connection as a POW-related disease.  The Board also clearly and specifically determined that 38 C.F.R. § 3.303 did not apply because there was no competent evidence of a nexus between any of the disabilities listed on the Veteran's death certificate, to include pneumonia, pulmonary tuberculosis, and periampullary carcinoma, and the Veteran's service.  

To the extent the moving party contends that the Board did not consider 38 C.F.R. §§ 3.307 and 3.309 as they pertain to diseases acquired as a result of tropical service, it is not absolutely clear that a different result would have ensued had these provisions been considered because none of the disabilities listed on the Veteran's death certificate, to include pneumonia, pulmonary tuberculosis, and periampullary carcinoma, are tropical diseases subject to service connection on a presumptive basis.  As such, the error complained of in this respect cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c).  

Appellant has also asserted, in what appears to be in support of her claim to reopen a claim of service connection for the cause of the Veteran's death, (the subject of a separate decision), that artery heart disease, hypertensive arteriosclerotic and hypertensive arteriosclerotic heart disease should be presumptively linked to the Veteran's death because of new regulations pertaining to POWs.  To the extent that this assertion was also made in support of her motion for CUE, the Board acknowledges that 38 C.F.R. § 3.309(c) has been amended since the Board's June 2004 decision such that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) are diseases to which the presumptive of service connection applies for POWs.  See 70 Fed. Reg. 37040 (June 28, 2005).  As noted above, however, CUE does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  As such, any error complained of in this respect cannot be clear and unmistakable.  

The Board notes the March 2010 medical certification submitted by appellant in conjunction with her motion.  This document was not of record at the time of the June 2004 Board decision and thus cannot be considered in determining whether there was CUE in that decision.  See 38 C.F.R. § 20.1403(b).  

The moving party has not clearly and specifically set out the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the Board finds that the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice. 

While this decision does not preclude appellant from submitting more specific allegations of CUE, it is suggested that she should carefully consider the above-noted requirements before refiling her motion, so as to obtain a better grasp of what does and does not constitute CUE.  As was noted above, merely asserting more details and then generally asking the Board to go over the record again is not sufficient. 

ORDER

The motion for revision or reversal of the June 2004 Board decision on the basis of CUE is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


